Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered March 13, 2002, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of robbery in the third degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Elmore, 269 AD2d 404 [2000]; People v Jackson, 211 AD2d 686 [1995]; see also People v Satloff, 56 NY2d 745 [1982]; People v Stahl, 53 NY2d 1048 [1981]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v West, 233 AD2d 277 [1996]; People v Rodriguez, 179 AD2d 554 [1992]; see also People v Montgomery, 116 AD2d 669 [1986]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Rayam, 94 NY2d 557 [2000]; People v West, supra; see also People v Goodfriend, 64 NY2d 695, 697 [1984]). Contrary to the defendant’s contention, the acquittal on one count did not undermine the weight and sufficiency of the evidence on the count of which the defendant was convicted (see People v Rayam, supra; People v West, supra). S. Miller, J.E, Krausman, Townes and Cozier, JJ., concur.